Name: COMMISSION REGULATION (EEC) No 1347/93 of 1 June 1993 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the forecast balance
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade;  regions of EU Member States
 Date Published: nan

 2. 6. 93 Official Journal of the European Communities No L 133/9 COMMISSION REGULATION (EEC) No 1347/93 of 1 June 1993 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the forecast balance Whereas the measures provided for in the present Regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Annex I to Commission Regulation (EEC) No 1729/92 (3), as amended by Commission Regulation (EEC) No 156/93 (4), fixes the quantities of the forecast supply balance with aproducts from the eggs and poultry ­ meat sectors which benefit from exemption from the levy on imports from third countries or which benefit from Community aid ; Whereas in the light of experience, these quantities should be amended to cover demand in these sectors satisfactorily ; Whereas since these quantities had been exceeded in the context of requests presented to the competent authorities during the first five working days of May 1993, certificates could be delivered for requests which had been rejected initially ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1729/92 is replaced by the Annex to this Regulation. Article 2 The certificates which were not delivered on the 10th working day of May 1993 because the maximum quanti ­ ties available had been exceeded may be delivered by way of exception from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. H OT No L 378, 23 . 12. 1992, p. 23 . 0 OJ No L 179, 1 . 7. 1992, p. 107. 4) OJ No L 21 , 29 . 1 . 1993, p. 18 . No L 133/ 10 Official Journal of the European Communities 2. 6 . 93 ANNEX ANNEX I Forecast supply balance for the Canary Islands regarding products from the eggs and poultrymeat sectors for the period 1 July 1992 to 30 June 1993 ~ . . , , . Quantity CN code Description of the goods (tonnes) (') ex 0207 Meat and edible offal, frozen, of the poultry of heading No 0105, except products falling under subheading 0207 23 37 000 ex 0408 Birds' eggs, not in shell, and egg yolks, dried ; whether or not containing added sugar or other sweetening matter, suitable for human consumption 400 1602 31 Other prepared or preserved meat or meat offal, of turkeys 600 (') Product weight.